BLANCHE, Justice
(dissenting).
The judgment of the majority “shocks my conscience”. The evidence would fully support a jury judgment that (1) the accident was of such a minor nature that the plaintiff’s injuries could have hardly been more than minimal; (2) that the plaintiff’s complaints were greatly exaggerated; (3) that plaintiff only suffered a minor back strain; (4) that it was an unusual medical practice to give plaintiff two rhizotomies, and that such an operative procedure was minor and of little benefit to this plaintiff.
Both lower courts decided this factual case the same way. The judgment was not manifestly erroneous and, above all, the jury, who sees and hears “live” witnesses, should be accorded much discretion in factual determinations. There was no abuse of that discretion, and I respectfully dissent.